Final order and judgment affirmed, without costs of this appeal to any party, and without prejudice to the respondents-appellants to take such future proceedings with respect to the special assessment involved in accordance with the law applicable thereto. Memorandum: All parties, including appellants, agree that the judgment appealed from is proper. The appellants, however, take this appeal in order to contest the validity of one of the conclusions of law stated in the decision but not necessary to support the determination. Since the appeal is necessarily from the judgment rather than from the decision and the judgment is otherwise fully supported by the decision, we disregard the disputed conclusion as surplus and do not pass upon its validity. All concur. (Appeal from a final order and judgment of Monroe Supreme Court vacating an assessment made by the City of Rochester against the property of petitioner and striking such assessment from the records.) Present — McCurn, P. J., Kimball, Bastow, Goldman and Halpern, JJ.